Defendant Ramistella appeals from a judgment of the County Court, Queens County, convicting him of the crime of grand larceny in the first degree, rendered upon a verdict of a jury, and from orders respectively denying motions for a new trial and in arrest of judgment. Judgment unanimously affirmed. No opinion. No separate appeal lies from an order denying a motion for a new trial or from an order denying a motion in arrest of judgment, which have been reviewed on the appeal from the judgment. (Code Grim. Pro., § 517.) Present — Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ.